Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stauder et al. (U.S. Patent Application Publication No. 2010/0080457), referred herein as Stauder, in view of Chun et al. (U.S. Patent No. 9,817,625), referred herein as Chun.
Regarding claim 1, Stauder teaches an information processing apparatus, comprising: at least one processor (fig 1, processor 120) configured to: calculate visibility of a candidate image (pp 52, lines 9-19); select an output image from among a plurality of candidate images based on the calculated visibility of the candidate image (pp 39; pp 48, lines 1-15; pp 55, lines 1-3) and one of a user characteristic or a user state (pps 45 and 46; pp 48, lines 1-3); and control a display device to display the selected output image (fig 1, display 110, pp 36).  Stauder does not teach that the processor is further configured to receive sensor information, recognize the user characteristic or user state based on the sensor information, and select the output image based on the recognized user characteristic or user state.

Regarding claim 2, Stauder in view of Chun teaches the information processing apparatus according to claim 1, wherein the plurality of candidate images includes a first candidate image and a second candidate image, the second candidate image has higher visibility than the first candidate image, and the at least one processor is further configured to: select the second candidate image from among the plurality of candidate images; and control the display device to display the selected second candidate image (Stauder, pp 39; pp 48, lines 1-15; pp 55, lines 1-3; Chun, col 7, line 55 to col 8, line 4).
Regarding claim 3, Stauder in view of Chun teaches the information processing apparatus according to claim 1, wherein the visibility of the candidate image is calculated based on an image characteristic of the candidate image, and the at least one processor is further configured to select the output image based on the image characteristic (Stauder, pp 48, lines 5-15; pp 52, lines 1-7; Chun, col 7, lines 55-65).
Regarding claim 4, Stauder in view of Chun teaches the information processing apparatus according to claim 3, wherein the image characteristic includes a color space characteristic relating to the candidate image, and the visibility of the candidate image is calculated based on the color space characteristic (Stauder, pp 52, lines 4-17).
	Regarding claim 5, Stauder in view of Chun teaches the information processing apparatus according to claim 4, wherein the color space characteristic includes at least a luminance distribution, and the visibility of the candidate image is calculated based on the luminance distribution relating to the candidate image (Stauder, pp 40; pp 52, lines 1-14 and 17-18).
Regarding claim 7, Stauder in view of Chun teaches the information processing apparatus according to claim 5, wherein the visibility of the candidate image is calculated based on a luminance difference between adjacent unit areas in the candidate image (Stauder, pp 52, lines 5-18).
Regarding claim 8, Stauder in view of Chun teaches the information processing apparatus according to claim 4, wherein the color space characteristic includes at least a hue distribution, and the visibility of the candidate image is calculated based on the hue distribution relating to the candidate image (Stauder, pp 40; pp 52, lines 1-14 and 17-18).
Regarding claim 9, Stauder in view of Chun teaches the information processing apparatus according to claim 3, wherein the image characteristic includes a subject characteristic relating to the candidate image, and the visibility of the candidate image is calculated based on the subject characteristic (Stauder, pp 48, lines 1-15; pp 51, lines 1-7; Chun, col 7, lines 8-19 and 55-65).
Regarding claim 10, Stauder in view of Chun teaches the information processing apparatus according to claim 9, wherein the subject characteristic includes a reliability relating to recognition of the subject, and the visibility of the candidate image is calculated based on the reliability (Stauder, pp 51, lines 1-16).
Regarding claim 13, Stauder in view of Chun teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to select the output image based on a distance between the display device and a user (Chun, col 6, lines 58-61; col 7, line 62 through col 8, line 4)
Regarding claim 14, Stauder in view of Chun teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to select the output image based on an output environment (Stauder, pp 48, lines 1-11; pp 51, lines 12-29; pp 55, lines 1-15).
Regarding claims 19 and 20, the limitations of each of these claims substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stauder, in view of Chun, and further in view of Okutsu et al. (U.S. Patent Application Publication No. 2005/0152613), referred herein as Okutsu.
Regarding claim 6, Stauder in view of Chun teaches the information processing apparatus according to claim 5, wherein the visibility of the candidate image is calculated based on a color histogram and luminance difference relating to the candidate image (Stauder, pp 52, lines 1-14).  Stauder in view of Chun does not explicitly teach that it is based on a luminance histogram.  Okutsu teaches an apparatus 
Regarding claim 11, Stauder in view of Chun teaches the information processing apparatus according to claim 9, wherein the subject characteristic includes a detection result of the subject, and the visibility of the candidate image is calculated based on the detection result (Stauder, pp 51, lines 1-16; Chun, col 6, lines 16-41).  Stauder in view of Chun does not explicitly teach that it is based on an edge detection.  Okutsu teaches an apparatus comprising a processor for selecting output images from a plurality of candidate images based on calculated visibility of a candidate image (pp 14), wherein the visibility of the candidate image is calculated based on a subject characteristic including an edge detection result (pp 77, the last 14 lines; pp 97).  It would have been obvious to one of ordinary skill in the art to utilize edge detection in the image correction processing of Stauder in view of Chun because as known in the art, and shown in Okutsu, this improves image correction characteristics and automatically broadens the capabilities and quality of future image corrections, while simplifying image output for the user (see, for example, Okutsu, pp 99, the last 16 lines).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stauder, in view of Chun, and further in view of Yoshida et al. (U.S. Patent Application Publication No. 2010/0103089), referred herein as Yoshida.
Regarding claim 15, Stauder in view of Chun teaches the information processing apparatus according to claim 14, wherein the output environment includes color corrections for the display device, and the at least one processor is further configured to select the output image based on the color corrections (Stauder, pp 51, lines 1-16).  Stauder in view of Chun does not teach that it is based on ambient brightness around the display device.  Yoshida teaches an apparatus comprising a display device for processing images and selecting output images from a plurality of candidate images (pp 122, lines 1-3; pp 135), wherein the image processing and selection is based on ambient brightness around the display device (pp 122, lines 6-10).  It would have been obvious to one of ordinary skill in the art to factor ambient brightness into the image processing and selection of Stauder in view of Chun because as known in the art, and shown in Yoshida, this enables the apparatus to provide the most appropriate images for a particular viewing environment, thus improving the quality of the displayed output image (see, for example, Yoshida, pp 161, the last 8 lines).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stauder, in view of Chun, and further in view of Rosewarne et al. (U.S. Patent Application Publication No. 2017/0085887), referred herein as Rosewarne.
Regarding claim 16, Stauder in view of Chun teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to select the output image based on output environment of the display device .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stauder, in view of Chun, and further in view of Im et al. (U.S. Patent Application Publication No. 2015/0379098), referred herein as Im.
Regarding claim 18, Stauder in view of Chun teaches the information processing apparatus according to claim 1, wherein the at least one processor is further configured to control the display device to display the output image (Stauder, pp 55, lines 1-13; Chun, col 8, lines 1-4).  Stauder in view of Chun does not teach projecting the output image, and outputting a speech utterance based on an utterance of a user.  Im teaches an apparatus comprising a processor configured to select an output image from a plurality of candidate images (pp 129, the last 7 lines), control a display device to project the output image (pp 177, lines 1-2), and output a speech utterance based on an utterance of a user (pp 116; pp 119; pp 139).  It would have been obvious to one of .

Response to Arguments
Applicant’s arguments on page 12 of the Remarks, with respect to the 112(f) interpretation, have been fully considered and are persuasive.  The amendments to the claims have overcome the presumption that the claims invoke interpretation under 112(f), thus they are no longer interpreted as such.

Applicant’s arguments on pages 12-15 of the Remarks, with respect to the rejections under 112(b) and 101, have been fully considered and are persuasive.  The amendments to the claims have addressed and overcome all of these rejections; thus they have been withdrawn.

Applicant’s arguments on pages 15-18 of the Remarks, with respect to the 102 and 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection presented above.  Portions of the amendments to the claims are taught by Stauder, as shown above, but the Examiner agrees that Stauder does not teach the newly claimed recognizing a characteristic or state of the operator based on sensor information and selecting the image based on said recognized characteristic or state (see Applicant’s arguments on page 16).  Accordingly, Chun is replied upon to teach these features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613